IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,304




EX PARTE CHRISTOPHER SHUN SCOTT, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F97-02028 
IN THE CRIMINAL DISTRICT COURT
FROM DALLAS COUNTY




           Per curiam.
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder
and sentenced to life imprisonment. The Eighth Court of Appeals affirmed his conviction. Scott v.
State, No. 08-97-00549-CR (Tex. App.– El Paso, Apr. 1, 1999, no pet.) (not designated for
publication). 
            Applicant contends that newly discovered confessions establish that he is actually innocent
of capital murder. The State agrees that the Applicant is entitled to relief. 
            The trial court has determined that the Applicant has proven by clear and convincing
evidence that no reasonable juror would have convicted him in light of newly discovered evidence.
We agree with the trial court’s supplemental stipulated findings and conclusions, but decline to adopt
conclusion of law 5 to the extent that it departs from the appropriate evidentiary standard. Therefore,
based on the trial court’s findings and conclusions and our own review of the entire record, we find
that  Applicant is entitled to relief. 
            The judgment of conviction in Case No. F97-02028 from the Criminal District Court from
Dallas County is hereby set aside, and Applicant is remanded to the custody of the Sheriff of Dallas
County to answer any charges against him. Copies of this opinion shall be sent to the Texas
Department of Criminal Justice–Correctional Institutions Division and Pardons and Paroles Division. 
 
Delivered: March 3, 2010
Do Not Publish